J-S44004-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

R.M.,                                          IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellant

                       v.

P.M.,

                            Appellee                 No. 763 EDA 2017


               Appeal from the Order Entered February 10, 2017
                In the Court of Common Pleas of Wayne County
                   Domestic Relations at No(s): 61-DR-2012


BEFORE: BENDER, P.J.E., SHOGAN, J., and MUSMANNO, J.

MEMORANDUM BY BENDER, P.J.E.:                  FILED SEPTEMBER 06, 2017

        R.M. (Father) appeals pro se from the February 10, 2017 order that

denied his exceptions to the custody master’s report and recommendations

involving his two children, born in October of 2006 and in October of 2008.

The court incorporated the master’s report in its order that essentially

denied Father’s petition for modification of the existing custody order, which

allowed Father only supervised physical custody.1      For the reasons that

follow, we dismiss the appeal.


____________________________________________


1
 The present appeal is just the latest in an extensive custody battle that had
previously culminated in an appeal to this Court in 2015.       See R.M. v.
P.M., 144 A.3d 201 (Pa. Super. 2016) (unpublished memorandum). That
memorandum provides a detailed discussion of the facts in this matter,
which we do not reproduce here in light of our decision to dismiss Father’s
appeal.
J-S44004-17



      Initially, we point out that Father’s brief includes a list of forty-two

issues (covering ten pages), many of which do not raise arguments that can

be understood, let alone, addressed by this Court.       Moreover, his brief

contains a mere, single page entitled “Argument,” that does not provide

citations to the record or to authorities; nor does Father direct his one-page

argument at any particular, enumerated issue. This one-page argument is

insufficient to provide a basis upon which this Court can render a meaningful

review of Father’s case.

      We note that Rule 2101 states:

      Briefs and reproduced records shall conform in all material
      respects with the requirements of these rules nearly as the
      circumstances of the particular case will admit, otherwise, they
      may be suppressed, and if the defects are in the brief or
      reproduced record of the appellant and are substantial, the
      appeal or other matter may be quashed or dismissed.

Pa.R.A.P. 2101 (“Conformance with Requirements”) (emphasis added).

      Moreover, the appellate procedure rules require that “each question an

appellant raises is to be supported by discussion and analysis of pertinent

authority.”   Eichman v. McKeon, 824 A.2d 305, 319 (Pa. Super. 2003);

Pa.R.A.P. 2119(a) (“The argument shall be divided into as many parts as

there are question to be argued … followed by such discussion and citation of

authorities as are deemed pertinent.”). Additionally, “[w]hen issues are not

properly raised and developed in briefs, when the briefs are wholly

inadequate to present specific issues for review[,] a Court will not consider




                                    -2-
J-S44004-17



the merits thereof.”   Branch Banking and Trust v. Gesiorski, 904 A.2d
939, 942-43 (Pa. Super. 2006).

     Specifically, with regard to the argument section of Father’s brief, he

has failed to provide a cohesive and/or legal argument, thus, depriving this

Court of the ability to conduct meaningful judicial review. Also, as we have

previously stated:

     While this [C]ourt is willing to liberally construe materials filed by
     a pro se litigant, we note that [an] appellant is not entitled to
     any particular advantage because [he] lacks legal training. As
     our supreme court has explained, any layperson choosing to
     represent [himself] in a legal proceeding must, to some
     reasonable extent, assume the risk that [his] lack of expertise
     and legal training will prove [his] undoing.

Id. (quoting Commonwealth v. Rivera, 685 A.2d 1011, 1013 (Pa. Super.

1996)).

     Having concluded that the defects in Father’s brief are so substantial

that they totally impair our ability to conduct a meaningful review, we are

compelled to dismiss his appeal.

     Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/6/2017




                                     -3-